IN THE SUPREME COURT OF             PENNSYLVANIA



In the   Matter of                                   :   No. 30 DB 2017 (No. 29 RST 2017)



MARVIN W. FACTOR                                     :   Attorney Registration No. 9212

PETITION FOR REINSTATEMENT
 FROM ADMINISTRATIVE SUSPENSION                      :   (Philadelphia)


                                                  ORDER

 PER CURIAM


           AND NOW, this        8th   day of May, 2017, the Report and Recommendation of

 Disciplinary Board Member dated April 27, 2017, is approved and               it is   ORDERED that

 Marvin W. Factor, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency          and   learning    in   law   required   for   admission   to   practice   in   the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth.            The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.